Exhibit 10.1

 

[g99581kmi001.jpg]

 

FIRST AMENDMENT TO CREDIT AND SECURITYAGREEMENT

 

This First Amendment to Credit Agreement is entered into as of April 5, 2011, by
and between RealD Inc., a Delaware corporation (“Borrower”) and City National
Bank, a national banking association (“CNB”).

 

RECITALS

 

A.          Borrower and CNB are parties to that certain Credit and Security
Agreement, dated as of June 24, 2010, (the Credit and Security Agreement, as
herein amended, hereinafter the “Credit Agreement”).

 

B.           Borrower and CNB desire to supplement and amend the Credit
Agreement as hereinafter set forth.

 

NOW, THEREFORE, the parties agree as follows:

 

1.             Definitions. Capitalized terms used in this Amendment without
definition shall have the meanings set forth in the Credit Agreement.

 

2.             Amendments. The Credit Agreement is amended as follows:

 

2.1           Section 1.34 of the Credit Agreement is amended in its entirety to
provide as follows:

 

“1.34       ‘Revolving Credit Commitment’ means CNB’s commitment to make the
Revolving Credit Loans in the aggregate principal amount outstanding at any one
time of up to Fifty Million Dollars ($50,000,000.00) up to and including
December 31, 2011 and Twenty Five Million Dollars ($25,000,000.00) thereafter.”

 

2.2           Section 6.10.2 of the Credit Agreement is amended in its entirety
to provide as follows:

 

“6.10.2  A ratio of Debt to EBITDA of not more than 1.25 to 1.00 at all times
through December 31, 2011 and 1.00 to 1.00 at all times thereafter, with the
measurements of EBITDA and Debt based on the trailing twelve months.”

 

3.             Existing Agreement. Except as expressly amended herein, the
Credit. Agreement shall remain in full force and effect, and in all other
respects is affirmed.

 

4.             Conditions Precedent. This Amendment shall become effective upon
the fulfillment of all of the following conditions to CNB’s satisfaction:

 

1

--------------------------------------------------------------------------------


 

4.1           CNB shall have received this Amendment duly executed by Borrower;

 

4.2           CNB shall have received a separate Continuing Guaranty executed by
each of the Guarantors guarantying repayment of all Obligations of Borrower to
CNB; and

 

4.3           CNB shall have received an upfront fee of $25,000.00.

 

5.             Counterparts. This Amendment may be executed in any number of
counterparts, and all such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

6.             Governing Law. This Amendment and the rights and obligations of
the parties hereto shall be construed in accordance with, and governed by the
laws of the State of California.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

“Borrower”

RealD Inc., a Delaware corporation

 

 

 

 

 

By:

/s/ Michael V. Lewis

 

 

Michael V. Lewis, Chairman and CEO

 

 

 

 

 

“CNB”

City National Bank, a national

 

banking association

 

 

 

 

 

By:

/s/ Garen Papazyan

 

 

Garen Papazyan, Vice President

 

2

--------------------------------------------------------------------------------